Lynch, Judge,

(dissenting) :

I am unable to concur in the opinion announced by the court. ."While the agent’s mere declarations were incompetent to establish the fact of agency, defendant, by its witness Gough, proved that prior to July 1, 1909, Demaio was its soliciting agent, and that it furnished beer to the persons designated in the orders received from him. His authority is in writing, and bears date June 2, 1909. It was produced upon the trial and identified by Gough, and copied in the record.
It is important to note the date of the authority; because defendant’s agent says the authority was revoked two or three days before July 1, 1909, after which defendant could not lawfully receive and fill orders from any of its agents operating in “dry territory”, for the reason that it then became unlawful to sell intoxicating liquors therein. Barbour county was dry territory. Gough says: “We sent for him (Demaio) to come in and to explain to him about this law which was going into effect, and that he could not sell in these dry counties, and wanted the letter back from him. I think he said he had lost it”. He identified the letter to which he referred as Demaio’s written authority to solicit orders. The witness further testified they instructed Demaio that he could not take any more orders, and also that the Tygart Yalley Brewing Company did not accept orders from Demaio after July 1, 1909, as its agent.
But the evidence shows orders were sent by him, and that defendant filled the orders, the money for which Demaio collected, as he had done previous to July 1. These orders the witness supposes Demaio “sent on his own hook.” But he declines to inform the jury whether Demaio received a commission on the subsequent, as he had on prior, sales, although *237be admits knowledge of other details of defendant’s business much less important to it if innocent of the accusation.
• Under these circumstances, the jury could,, as it did, decline to credit the statements of the only witness introduced on behalf of defendant. The evidence before it was 'sufficient to sustain its verdict. It could perceive no difference, and evidently made no refined distinction, between defendant’s business dealings with Demaio before and after July 1. There was no break in their dealings. Demaio continued to solicit and receive orders and collect from his patrons, whom he regularly visited, and to whom defendant supplied beer on the orders with the same regularity as it had done prior to July 1.
In view of this evidence, it is difficult to perceive in what respect proof of the agent’s declaration prejudiced defendant, although in itself incompetent to establish the fact of agency. Therefore, the circuit court did not err in refusing to set aside the verdict. I would remand the case, with direction to enter judgment thereon according to the provisions of §3, ch. 32, Code, but not for a new trial.